Citation Nr: 0114894	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of service connection for a 
chronic low back ache disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Nashville, Tennessee, 
Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Following a review of the veteran's claims file, the Board 
finds that development requested in its November 1998 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) concluded that the Board had erred 
when it considered a claim when the RO had not conformed to 
the dictates of the earlier Board remand.

In November 1998, the Board remanded the veteran's claim for 
further development.  In relevant part, the Board asked the 
RO to determine whether restoration of service connection for 
a low back disability was warranted.  If the decision was 
adverse, the RO was to furnish a statement of the case with 
all appropriate laws and regulations pertaining to severance 
of service connection.  However, the veteran was not provided 
with the text of 38 C.F.R. § 3.105(d) concerning severance of 
service connection in the subsequent September 2000 
supplemental statement of the case.

Governing law and regulation provide strict rules for the 
severance of service connection, along with strict procedural 
guarantees for the veteran or claimant who is subject to such 
a challenge.  Subject to the limitations contained in 
§§ 3.114 (pertaining to a change in the authorizing statute 
or interpretation of a law or a VA regulation) and 3.957 
(pertaining to a grant of service connection which has 
remained in effect for more than ten years), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous.  The burden of 
proof is upon the Government.  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all the material facts and reasons.  
The claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given sixty days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a sixty-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 U.S.C.A. § 5112(b)(6)) (West 
1991); 38 C.F.R. § 3.105(d) (2000).

A statement of the case must be complete enough to allow the 
veteran to present written and/or oral arguments before the 
Board.  In pertinent part, it must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29(b) (2000).  The failure to 
provide the veteran with the language of section 3.105(d), 
the regulatory provision governing severance of service 
connection, the focal point of the issue in this case, is a 
procedural defect requiring remand.  See 38 C.F.R. §§ 19.9, 
19.31 (2000).

Accordingly the case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The appellant should be furnished 
with an appropriate VA examination to 
determine the nature and  extent of any 
back disorder the appellant may have.  
All indicated tests and X-rays should be 
performed.  The claims folder should be 
made available to the examiner for use in 
the study of the case.  The examiner 
should indicate whether any current back 
disorder found to be present is related 
to the veteran's service, including any 
injury in service.  Also, the examiner 
should indicate whether any current back 
disorder is a separate and distinct 
entity or whether it is, in any way,  
related to the veteran's service 
connected salpingitis and oophoritis.  
The physician to whom this case is 
assigned for an examination and statement 
of medical opinion must read the entire 
remand, to include the explanatory 
paragraphs above the numbered 
instructions.  A complete rationale for 
any opinion given should be set forth.

3.  After the development requested above 
has been completed, the RO should again 
review the record and consider the 
propriety of the severance of the grant 
of service connection and cite in any 
supplemental statement of the case, 
38 C.F.R. §  3.105 (d).  If the benefit 
sought on appeal is denied, the veteran 
and her representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




